     Case 3:21-cr-01947-TWR Document 27 Filed 07/30/21 PageID.76 Page 1 of 1


                                                                 FILED
1
                                                                  JUL 3 O 2021
2
                                                             CLERK, U.S. DISTRICT COURT
                                                          SOUTHERN DISTRICT C)f CALIFORNIA
3                           UNITED STATES DISTRICT C       T                        DEPUlY

4                         SOUTHERN DISTRICT OF CALIFORNIA
5    UNITED STATES OF AMERICA,                     Case No.: 21CR1947-TWR
6
                            Plaintiff,
7
                                                   ORDER AND JUDGMENT TO DISMISS
           v.                                      THE    INFOBMATION    WITHOUT
8                                                  PREJUDICE; ORDER TO EXONERATE
     JESSICA BELEN EDEZA,                          BOND
 9

10                          Defendant.

11
12

13        Upon motion of     the United States of        America and          good     cause·

14 appearing,

15        IT IS HEREBY ORDERED that:        ( 1)   the INFORMATION in the above-

16 entitled case be dismissed without prejudice; and (2) the bond in this
17   case be exonerated.

18        IT IS SO ORDERED.

1 9 DATED: JULY 29, 2021

20
21

22                                           HONORABLE TODD W. ROBINSON
                                             United States District Judge
23

24

25

26

27

28
